DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neidecker (3,845,451) in view of Sloey (6,089,929)
Regarding claims 1 and 10, Neidecker discloses a blade terminal (figure 2); and a tab terminal (11, figure 4) configured to connect to the blade terminal, 
wherein the blade terminal comprises:
a terminal body having a first connection portion (6, figure 2) and a second connection portion (5), the first connection portion is configured to accomplish electrical connection with the tab terminal; and a contact spring (9, figure 3) assembled in a state of being inserted into an inner side of the first connection portion and configured to connect the terminal body and the tab terminal to each other by being brought into contact with the tab terminal when the tab terminal is inserted into the inner side of the first connection portion.
Neidecker discloses the claimed invention as described above except for a male connector housing and a female connector housing (claim 1), 
Sloey, figure 1 shows a male connector housing (not shown) and a female connector housing (30, figure 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Neidecker to have the male connector housing and the female connector housing, as taught by Sloey for better connection.
4.	Claims 2-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neidecker and Sloey as applied to claim 1 above, and further in view of Schaefer et al. (6,416,340).
Regarding claims 2 and 13, Neidecker and Sloey disclose the claimed invention as described above except for the contact spring comprises: a fixed contact portion configured to be elastically brought into contact with an inner circumferential surface of the first connection portion in a state of being disposed at the inner side of the first connection portion; and a pair of movable contact portions integrally formed on upper and lower portions, respectively, of the fixed contact portion and configured to be elastically brought into contact with an outer circumferential surface of the tab terminal in a state of being pressed by the outer circumferential surface of the tab terminal inserted into the inner side of the first connection portion (claim 2); and a vehicle body; and an electric and electronic device provided in the vehicle body (claim 13).
Schaefer et al. disclose the contact spring comprises: a fixed contact portion (76, 80, 98, 78 and 90, figure 2) configured to be elastically brought into contact with an inner circumferential surface of the first connection portion in a state of being disposed at the inner side of the first connection portion (figure 4); and a pair of movable contact portions (104, figure 2) integrally formed on upper and lower portions, respectively, of the fixed contact portion and configured to be elastically brought into contact with an outer circumferential surface of the tab terminal in a state of being pressed by the outer circumferential surface of the tab terminal inserted into the inner side of the first connection portion (figure 4).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Neidecker to have the fix contact portion, as taught by Schaefer et al., in order to have more security connection between the tab terminal and the blade terminal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Neidecker to have a vehicle body; an electric and electronic device provided in the vehicle body for better engaging.
Regarding claims 3 and 14, it is noted that Schaefer et al., figure 2 shows each of the movable contact portions comprises a plurality of contact beams having front ends integrally formed with the fixed contact portion, respectively, and rear ends connected to each other; each of the contact beams has a front contact portion (106/108) and a rear contact portion formed by bending a central portion thereof (Neidecker, 107, figure 6); and the front contact portion and the rear contact portion are protrudingly formed convexly toward an opposite side of the inner circumferential surface of the first connection portion at a center portion of the contact beam and each is configured to elastically press the outer circumferential surface of the tab terminal by elastic restoring force generated while being pressed by the outer circumferential surface of the tab terminal that is being inserted into the inner side of the first connection portion (Neidecker, figure 6).
Regarding claims 4 and 15, it is noted that Schaefer et al., figure 1 shows the rear contact portion is disposed at a regular distance at a rear side of the front contact portion; and the tab terminal is configured to be brought into contact with the front contact portion and then with the rear contact portion when being inserted into the inner side of the first connection portion.
Regarding claims 5 and 16, it is noted that Schaefer et al. disclose the fixed contact portion comprises: an upper plate (98, figure 2) configured to be elastically brought into contact with an upper inner circumferential surface of the first connection portion; and a lower plate (80) configured to be elastically brought into contact with a lower inner circumferential surface of the first connection portion, and a center plate bent in an arc shape at a rear end of the upper plate and a rear end of the lower plate and connecting the rear end of the upper plate and the rear end of the lower plate to each other. 
Regarding claims 6 and 17, Neidecker discloses the first connection portion has a U-shaped cross section (figure 2) and comprises a front opening portion at a front surface and a pair of side opening portions (13) at side surfaces, the front opening portion being configured to receive the tab terminal therein.
Regarding claims 7 and 18, it is noted that Schaefer et al. disclose fixing grooves (72 and 74, figure 2) disposed on opposite side opening portions are formed on the side surfaces of the first connection portion, respectively; and side surface fixing portions (114) configured to be correspondingly inserted into and assembled with the fixing grooves are formed on the upper plate and the lower plate, respectively (figure 1).
Regarding claims 8 and 19, it is noted that Schaefer et al. disclose front fixing portions (distal ends of 106 and 108, figure 2) configured to be hooked by the front surface of the first connection portion and brought into close contact with the first connection portion are formed on the upper plate and the lower plate, respectively (figure 1); and the front fixing portions of the upper plate and the front fixing portions of the lower plate are disposed on opposite sides of the front opening portion, respectively.
 	Regarding claims 9 and 20, it is noted that Schaefer et al. disclose upper stoppers (110, figure 2) bent in downward directions are formed on a left side surface and a right side surface of the upper plate, respectively, and lower stoppers (other 110) bent in upward directions are formed on the left side surface and the right side surface of the lower plate, respectively.
Regarding claim 11, Neidecker, figure 2 shows the second connection portion is formed in a same shape as the first connection portion.
Regarding claim 12, Neidecker, figure 2 shows a contact spring (another 9) mounted in an inside of the second connection portion.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/29/22.
thanh-tam.le@uspto.gov